Order filed January 8, 2015 Withdrawn and Order filed January 9, 2015




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00948-CV
                                   ____________

                       IN THE INTEREST OF T.M., A Child


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CP-0062

                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). Appellant’s brief was due January 5, 2015. No brief has been filed.

      On January 8, 2015, we ordered Beth A. Klein to file a brief with the clerk
of this Court within 15 days of the date of this order. Marcela Ortiz-Taing has
filed a notice of appearance informing the court that she is appointed counsel for
appellant. Accordingly, our order of January 8, 2015, is withdrawn and we enter
the following order.
      We order appointed counsel Marcela Ortiz-Taing to file a brief with the
clerk of this Court within 15 days of the date of this order. If Marcela Ortiz-Taing
does not timely file the brief as ordered, the court will issue an order requiring her
to appear at a hearing to show cause why the brief record has not been timely filed
and why she should not be held in contempt of court for failing to file the brief as
ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                      PER CURIAM